Exhibit 10.1

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

THIS CHANGE IN CONTROL AND SEVERANCE AGREEMENT (this “Agreement”) is made and
entered into this          day of                     , 20         (the
“Effective Date”), by and between CareTrust REIT, Inc., a Maryland corporation
for itself and its several subsidiaries and affiliates (collectively the
“Company”), and                     (the “Executive”).

RECITALS

THE PARTIES ENTER INTO THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

A.    The Executive is currently, or in connection herewith will become,
employed with the Company, and the Company desires to provide severance benefits
to the Executive in the event the Executive’s employment with the Company or its
successors terminates under certain circumstances, on the terms and conditions
set forth in this Agreement.

B.     This Agreement shall be effective immediately and shall supersede and
negate all previous agreements and understandings with respect to the subject
matter hereof, except as expressly noted herein.

AGREEMENT

NOW, THEREFORE, in consideration of the above recitals, which are incorporated
herein, and the mutual covenants and promises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
expressly acknowledged, the parties agree as follows:

 

1.

Defined Terms. Except as otherwise set forth herein, capitalized terms used
herein shall have the meanings ascribed thereto in the Company’s Incentive Award
Plan. The following terms mean and refer to:

 

  1.1.

“Accrued Obligations” means (i) any of the Executive’s base salary from the
Company that had accrued but had not been paid (including accrued and unpaid
vacation time, subject to the Company’s vacation policies in effect from time to
time) on or before the Severance Date; (ii) earned but unpaid incentive
compensation due under the Executive Compensation Plan for years prior to the
year in which the Severance Date occurs, if any; and (iii) any reimbursement due
to the Executive for expenses reasonably incurred by the Executive on or before
the Severance Date and documented (and pre-approved to the extent applicable),
in accordance with the Company’s expense reimbursement policies in effect at the
applicable time.

 

  1.2.

“Authorized Retirement” means the voluntary retirement by Executive, provided
that Executive (i) is over 62 years old; (ii) has worked in the Company and/or
its predecessor or successor(s) for a cumulative period of at least ten
(10) years; (iii) affirms in writing that he or she is retiring from full-time
employment; (iv) has provided the [Board][Chief

 

1



--------------------------------------------------------------------------------

  Executive Offer] with not less than 120 days prior written notice; and (v) has
participated during such 120 day period in the recruitment and orientation of
his or her replacement, as and to the extent reasonably requested by the
[Board][Chief Executive Officer].

 

  1.3.

“Award” shall have the meaning given to such term in the Incentive Award Plan.

 

  1.4.

“Cause” shall have the meaning given to such term in the Incentive Award Plan.

 

  1.5.

“Change in Control” shall have the meaning given to such term in the Incentive
Award Plan.

 

  1.6.

“COBRA” shall mean and refer to the Consolidated Omnibus Budget Reconciliation
Act.

 

  1.7.

“COBRA Benefits” means the premiums charged pursuant to COBRA to continue the
Executive’s medical, dental and vision coverage following a termination, at the
same or reasonably equivalent coverage under the group program(s) provided to
the Executive (and, if applicable, the Executive’s spouse and eligible
dependents) as in effect immediately prior to the Severance Date.

 

  1.8.

“Confidential Information” means information that is not generally known to the
public and that is used, developed or obtained by the Company or its affiliates
in connection with their respective businesses, including, but not limited to,
information, observations and data obtained by the Executive while employed by
the Company or its affiliates or any predecessors or successors thereof
(including those obtained prior to the Effective Date) concerning (i) the
business or affairs of the Company or its affiliates (or such predecessors or
successors), (ii) products or services, (iii) fees, costs and pricing structures
and strategies, (iv) designs, (v) analyses, (vi) drawings, photographs and
reports, (vii) computer software, including operating systems, applications and
program listings, (viii) flow charts, manuals and documentation, (ix) data
bases, (x) accounting and business methods, (xi) inventions, devices, new
developments, product roadmaps, methods and processes, whether patentable or
unpatentable and whether or not reduced to practice, (xii) customers and
clients, customer or client lists, and the preferences of, and negotiations
with, customers and clients, (xiii) personnel information of other employees and
independent contractors (including their compensation, unique skills, experience
and expertise, and disciplinary matters), (xiv) other copyrightable works,
(xv) all production methods, processes, technology and trade secrets, and
(xvi) all similar and related information in whatever form. Confidential
Information will not include any information that has been published (other than
a disclosure by the Executive in breach of this Agreement) in a form generally
available to the public prior to the date the Executive proposes to disclose or
use such information. Confidential Information will not be deemed to have been
published merely because individual portions of the information have been
separately published, but only if all material features comprising such
information have been published in combination.

 

  1.9.

“Disability” shall mean and refer to the inability of the Executive to perform
the material duties of his or her office due to a physical or mental injury,
infirmity or incapacity which is determined to be permanent, by a physician
selected by the Company and reasonably acceptable to the Executive, for one
hundred eighty (180) days (inclusive of weekends and holidays) in any 365-day
period.

 

2



--------------------------------------------------------------------------------

  1.10.

“Excise Tax” shall mean and refer to the tax imposed under Section 4999 of the
Code.

 

  1.11.

“Executive Compensation Plan” shall mean and refer to the annual executive
compensation plan established by the Compensation Committee of the Board to
incentivize and reward the performance of the Company’s management for the
compensation year in which the Severance Date occurs, and will typically include
target performance objectives set at “Threshold,” “Target” and “High” levels. In
the event that this Agreement calls for a calculation of a Severance Benefit
based upon the Executive Compensation Plan for the year in which the Severance
Date occurs and no such plan has yet been finalized and approved for such year
(or if the Executive was not selected as a participant for such year), then
notwithstanding anything herein to the contrary such calculation shall be made
based upon the last approved Executive Compensation Plan, as if it had been the
approved Executive Compensation Plan for the year in which the Severance Date
occurs.

 

  1.12.

“Good Reason” means the occurrence (without the Executive’s consent) of any one
or more of the following conditions: (i) a material reduction in the Executive’s
responsibilities resulting in material diminution of his or her position; (ii) a
material diminution in the value of Executive’s aggregate annual compensation
opportunity, provided that the establishment or periodic amendment of applicable
performance objectives or requirements as set by the Board of Directors in its
sole discretion shall not be considered to have any impact on the value of the
Executive’s compensation opportunity; or (iii) a material breach by the Company
of any agreement with the Company to which the Executive is a party; provided,
however, that any such condition or conditions, as applicable, shall not
constitute Good Reason unless both (x) the Executive provides written notice to
the Company of the condition(s) claimed to constitute Good Reason within sixty
(60) days of the initial existence of such condition(s) (such notice to be
delivered in accordance with Section 7), and (y) the Company fails to remedy
such condition(s) within thirty (30) days of receiving such written notice
thereof; and provided, further, that in all events the termination of the
Executive’s employment with the Company shall not constitute a termination for
Good Reason unless such termination occurs not more than one hundred twenty
(120) days following the initial existence of the condition(s) claimed to
constitute Good Reason.

 

  1.13.

“Incentive Award Plan” shall mean the CareTrust REIT, Inc. and CTR Partnership,
L.P. Incentive Award Plan together with any successor or replacement equity
award plan.

 

  1.14.

“Indemnification Agreement” means and refers to that certain CareTrust REIT,
Inc. Indemnification Agreement dated as of                     , 20         by
and between the Company and the Executive.

 

  1.15.

“Involuntary Termination” shall mean (i) a termination of the Executive’s
employment by the Company without Cause (and other than due to Executive’s death
or in connection with a good faith determination by the Board that the Executive
has a Disability), or (ii) a resignation by the Executive for Good Reason.

 

3



--------------------------------------------------------------------------------

  1.16.

“Separation from Service” occurs when the Executive dies, retires, or otherwise
has a termination of employment with the Company that constitutes a “separation
from service” within the meaning of Treasury Regulation Section 1.409A-1(h)(1),
without regard to the optional alternative definitions available thereunder.

 

  1.17.

“Severance Benefit” shall mean and include, in addition to the standard rights
and benefits described in this Agreement, any or all of the “Termination
Severance Benefit” described in subsection 2.2, the “Authorized Retirement
Severance Benefit” described in subsection 2.3, and the “Change in Control
Severance Benefit” described in subsection 2.4, as the context may dictate.

 

  1.18.

“Severance Date” means the date on which the Executive’s employment with the
Company or its successor ends.

 

2.

Separation from Service.

 

  2.1.

General Terms. Except as expressly provided for in this Section 2, if the
Executive’s employment with the Company is terminated by the Company or the
Executive for any reason, then from and after the Severance Date the Company
shall have no further obligation to make or provide to the Executive, and the
Executive shall have no further right to receive or obtain from the Company, any
payments or benefits, other than such continuing rights and obligations as the
Executive and the Company may have pursuant to the Indemnification Agreement,
which Indemnification Agreement is hereby reaffirmed and is neither amended,
superseded nor terminated by this Agreement or any Separation from Service.
Notwithstanding the foregoing, in all cases (i) any payments made hereunder
shall be subject to tax withholding and other authorized deductions, and
(ii) the Company shall promptly pay or reimburse to the Executive (or, in the
event of his or her death or Disability, to the Executive’s estate or custodian,
as the case may be):

 

  2.1.1.

any and all Accrued Obligations;

 

  2.1.2.

any payments or benefits required by law, the Incentive Award Plan, the
Executive Compensation Plan or this Agreement; and

 

  2.1.3.

to the extent provided for by law, the Executive may elect to receive continued
benefits under COBRA (but, for the avoidance of doubt, the Executive shall not
be entitled to any payment of COBRA Benefits from the Company except as provided
in subsection 2.2, subsection 2.3 and subsection 2.4 below).

 

4



--------------------------------------------------------------------------------

  2.2.

Specific Separation Events. Upon a termination of the Executive’s employment
with the Company under the specific circumstances described below, then, in
addition to any reimbursement or benefits to which Executive may be entitled
under subsection 2.1 above, Company shall provide the following additional
benefits to the Executive, but only under the following terms and conditions:

 

  2.2.1.

Involuntary Termination without Cause. If the Executive’s employment with the
Company terminates as a result of an Involuntary Termination without Cause, the
Company shall provide the following “Termination Severance Benefits” to the
Executive, subject to Section 3:

 

  2.2.1.1.

pay the Executive, as a severance amount, the sum of (a)
[                (        )]1 times the Executive’s annual base salary in effect
on the Severance Date, plus (b) an amount equal to the Executive’s annual
short-term cash incentive under the Executive Compensation Plan at the “Target”
level for all performance objectives, prorated from January 1 of the year in
which the Severance Date occurs through the Severance Date. This severance
amount shall be paid to the Executive in a lump sum as soon as practicable
following the Severance Date (but in any event not later than March 15 of the
following calendar year); and

 

  2.2.1.2.

provide COBRA Benefits at the Company’s expense for not less than 18 full
calendar months following the Severance Date, commencing with COBRA Benefits for
the month following the month in which the Executive’s Separation from Service
occurs. Provision of the COBRA Benefits shall automatically end upon the
Executive commencing full-time employment with a subsequent employer.

 

  2.2.2.

Termination for Good Reason. If the Executive’s employment with the Company
terminates as a result of a termination for Good Reason, the Severance Benefit
shall be the same as for an Involuntary Termination without Cause.

 

  2.2.3.

Death or Disability. The Company shall have the right, at the Company’s option
and expense, to acquire and maintain a “key man” life, disability and/or similar
insurance policy to fund all or part of its obligations under this subsection
2.2.3. If the Executive’s employment with the Company terminates as a result of
the Executive’s death or Disability, the Company shall:

 

  2.2.3.1.

pay the Executive or the Executive’s estate, trustee or custodian, as the case
may be, the Executive’s target annual short term incentive under the Executive
Compensation Plan for the plan year in which the Executive’s employment
terminates, with such amount to be paid to the Executive in a lump sum as soon
as practicable following the Severance Date (but in any event not later than
March 15 of the following calendar year); and

 

  2.2.3.2.

automatically accelerate the vesting of all of the Executive’s unvested Awards
as of the Severance Date (with any Awards then subject to performance-based
vesting conditions vesting at the target performance level); and

 

1 

Severance multiple to be 2 for CEO and 1 for all other executives.

 

5



--------------------------------------------------------------------------------

  2.2.3.3.

provide COBRA Benefits at the Company’s expense for not less than twelve
(12) full calendar months following the Severance Date, commencing with COBRA
Benefits for the month following the month in which the Executive’s Separation
from Service occurs. Provision of the COBRA Benefits shall automatically end
upon the Executive commencing full-time employment with a subsequent employer
following a termination for Disability.

 

  2.3.

Authorized Retirement. If the Executive’s employment with the Company terminates
as a result of an Authorized Retirement, the Company shall provide the following
“Authorized Retirement Severance Benefit” to the Executive, subject to Section 3
and 4.6:

 

  2.3.1.

automatically accelerate the vesting of all of the Executive’s unvested Awards
as of the Severance Date that are subject to vesting conditions based on
continued employment, and any Awards then subject to performance-based vesting
conditions as of the Severance Date shall remain outstanding and shall remain
eligible to vest subject to satisfaction of the Company attaining the applicable
performance-based vesting conditions as if the Executive’s employment had not
terminated; and

 

  2.3.2.

provide COBRA Benefits at the Company’s expense for not less than 18 full
calendar months following the Severance Date, commencing with COBRA Benefits for
the month following the month in which the Executive’s Separation from Service
occurs. Provision of the COBRA Benefits shall automatically end upon the
Executive commencing full-time employment with a subsequent employer.

 

  2.4.

Change in Control. If the Executive’s employment with the Company terminates as
a result of an Involuntary Termination that occurs at any time upon or following
a Change in Control, the Company shall, subject to Section 3, provide the
following “Change in Control Severance Benefit” to the Executive in lieu of
providing the Termination Severance Benefits:

 

  2.4.1.

pay the Executive, as a severance amount, [                (        )]2 times
the sum of (a) the Executive’s annual base salary in effect on the Severance
Date, plus (b) the Executive’s actual average annual short-term cash incentive
paid under the Executive Compensation Plan for the three plan years immediately
preceding the plan year in which the Executive’s Severance Date occurs (or such
shorter period that the Executive has been employed). This severance amount
shall be paid to the Executive in a lump sum as soon as practicable following
the Severance Date (but in any event not later than March 15 of the following
calendar year); and

 

  2.4.2.

automatically accelerate the vesting of all of the Executive’s unvested Awards
as of the Severance Date (with any Awards then subject to performance-based
vesting conditions vesting at the target performance level); and

 

2 

Severance multiple to be 3 for CEO and 2 for all other executives.

 

6



--------------------------------------------------------------------------------

  2.4.3.

provide COBRA Benefits at the Company’s expense for not less than 18 full
calendar months following the Severance Date, commencing with COBRA Benefits for
the month following the month in which the Executive’s Separation from Service
occurs. Provision of the COBRA Benefits shall automatically end upon the
Executive commencing full-time employment with a subsequent employer.

 

  2.5.

Savings Clause. The foregoing provisions of this Section 2 shall not reduce or
otherwise negatively affect: (i) the Executive’s receipt of benefits otherwise
due terminated employees under group insurance coverage consistent with the
terms of the applicable Company welfare benefit plan; (ii) the Executive’s
rights under the Incentive Award Plan, (iii) the Executive’s rights under COBRA;
or (iv) the Executive’s receipt of benefits otherwise due in accordance with the
terms of the Company’s 401(k) plan (if any).

 

3.

Release; Limitation of Liability. This Section 3 shall apply notwithstanding
anything else contained in this Agreement or any restricted stock, restricted
stock unit or other equity-based award agreement to the contrary.

 

  3.1.

Release. The Company shall provide to Executive, and as a condition precedent to
any Company obligation to the Executive to pay or provide Severance Benefits,
the Executive shall provide the Company, a valid, executed release agreement
that shall release the Company, its officers, directors, affiliates and other
applicable parties from all known and unknown claims of any kind or nature in a
form reasonably acceptable to the Company (the “Release”), and such Release
shall have not been revoked by the Executive pursuant to any revocation rights
afforded by applicable law. The Company shall provide the form of Release to the
Executive not later than fifteen (15) business days following the Severance
Date, and the Executive shall be required to execute and return the Release
within twenty one (21) days of delivery (or forty-five (45) days if such longer
period of time is required to make the Release maximally enforceable under
applicable law).

 

  3.2.

Exclusive Remedy. The Executive agrees that his or her receipt of the Severance
Benefits shall constitute the exclusive and sole remedy for any termination of
his or her employment, and the Executive covenants not to assert or pursue any
other remedies, at law or in equity, with respect to any termination of
employment. For the avoidance of doubt, the Severance Benefits are being
provided in lieu of any rights to receive any bonus payment (such as a pro-rata
bonus payment) under the Executive Compensation Plan following any termination
of employment where Severance Benefits are payable, and the Executive agrees
that he or she shall have no rights to receive any such bonus payments that may
be payable under the generally applicable terms of the Executive Compensation
Plan. The Company’s obligation to deliver Severance Benefits hereunder, if any,
shall not affect any set-off, counterclaim, recoupment (other than as provided
for in Section 4.6), defense or other claim, right or action which the Company
may have against the Executive or others. The Company and the Executive
acknowledge and agree that there is no duty of the Executive to mitigate damages
under this Agreement. Except as provided above for the COBRA Benefits, all
Severance Benefits paid or provided to the Executive shall be paid and provided
without regard to whether the Executive has taken or takes

 

7



--------------------------------------------------------------------------------

  actions to mitigate damages, and regardless of whether the Executive seeks or
obtains alternate employment. The Executive hereby irrevocably resigns, on the
Severance Date, from the Company and any affiliate of the Company, as an officer
and director of the Company and any affiliate, and as a fiduciary of any benefit
plan of the Company or any affiliate of the Company (in each case, to the extent
the Executive then has any such position), and from each and every other
position that the Executive may then otherwise hold with the Company or any of
its affiliates. The Executive agrees to promptly execute and provide to the
Company any further documentation, as requested by the Company (whether before
or after the Severance Date), to confirm such resignations.

 

4.

Protective Covenants.

 

  4.1.

Confidential Information. The Executive shall not disclose or use at any time,
either during the period of his or her employment or thereafter, any
Confidential Information of which the Executive is or becomes aware, whether or
not such information is developed by him or her, except to the extent that such
disclosure or use is directly related to and required by the Executive’s
performance in good faith of duties for the Company. The Executive will take all
appropriate steps to safeguard Confidential Information in his or her possession
and to protect it against disclosure, misuse, espionage, loss and theft. The
Executive shall deliver to the Company at the termination of the period of
employment, or at any time the Company may request, all memoranda, notes, plans,
records, reports, computer tapes and software and other documents and data (and
copies thereof) relating to the Confidential Information of the business of the
Company or any of its affiliates which the Executive may then possess or have
under his or her control. Notwithstanding the foregoing, the Executive may
truthfully respond to a lawful and valid subpoena or other legal process, but
shall give the Company the earliest possible notice thereof and shall, as much
in advance of the return date as reasonably possible, make available to the
Company and its counsel the documents and other information sought, and shall
assist the Company and such counsel in resisting or otherwise responding to such
process. The Executive understands that nothing in this Agreement is intended to
limit the Executive’s right (i) to discuss the terms, wages, and working
conditions of the Executive’s employment to the extent permitted and/or
protected by applicable labor laws, (ii) to report Confidential Information in a
confidential manner either to a federal, state or local government official or
to an attorney where such disclosure is for the purpose of reporting or
investigating a suspected violation of law, including disclosures that are
protected under the whistleblower provisions of federal law or regulations, or
(iii) to disclose Confidential Information in an anti-retaliation lawsuit or
other legal proceeding, so long as that disclosure or filing is made under seal
and the Executive does not otherwise disclose such Confidential Information,
except pursuant to court order. The Company encourages Executive, to the extent
legally permitted, to give the Company the earliest possible notice of any such
report or disclosure. Pursuant to the Defend Trade Secrets Act of 2016, the
Executive acknowledges that he or she may not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of
Confidential Information that: (a) is made in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document that is filed in a lawsuit
or other proceeding, provided that such filing is made under seal.

 

8



--------------------------------------------------------------------------------

  Further, the Executive understands that the Company will not retaliate against
him or her in any way for any such disclosure made in accordance with the law.
In the event a disclosure is made, and the Executive files any type of
proceeding against the Company alleging that the Company retaliated against him
or her because of his or her disclosure, the Executive may disclose the relevant
Confidential Information to his or her attorney and may use the Confidential
Information in the proceeding if (x) the Executive files any document containing
the Confidential Information under seal, and (y) the Executive does not
otherwise disclose the Confidential Information except pursuant to court or
arbitral order.

 

  4.2.

Non-Solicitation of Employees and Consultants. While employed and for a period
of twenty-four months after the Severance Date, the Executive will not directly
or indirectly through any other person (i) induce or attempt to induce any
employee or independent contractor of the Company or any affiliate of the
Company to leave the employ or service, as applicable, of the Company or such
affiliate, or in any way interfere with the relationship between the Company or
any such affiliate, on the one hand, and any employee or independent contractor
thereof, on the other hand, or (ii) hire any person who was an employee of the
Company or any affiliate of the Company until twelve months after such
individual’s employment relationship with the Company or such affiliate has been
terminated.

 

  4.3.

Return of Company Property. Upon request by the Company in connection with any
termination of employment, the Executive will promptly deliver to the Company
all property belonging to the Company then in the Executive’s custody,
possession or control. The Executive may retain his or her mobile phone number,
personal effects located on Company property, all address books and contact
data, and any personal data contained in any file, computer, server or storage
facility of the Company or to which the Company has access.

 

  4.4.

Withholding of Taxes. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause to be withheld, as the case may be) from any
amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

 

  4.5.

Section 280G Excise Tax. Notwithstanding anything contained in this Agreement to
the contrary, to the extent that the payments and benefits provided under this
Agreement and benefits provided to, or for the benefit of, Executive under any
other Company plan or agreement, including, for certainty, any or all of the
Severance Benefits, as applicable, and any benefits under the Incentive Award
Plan (collectively, the “Benefits”) would be subject to the Excise Tax, the
Benefits shall be reduced (but not below zero) if and to the extent that a
reduction in the Benefits would result in Executive retaining a larger amount,
on an after-tax basis (taking into account federal, state and local income taxes
and the Excise Tax), than if Executive received all of the Benefits (such
reduced amount is referred to hereinafter as the “Limited Benefit Amount”). The
Company shall reduce or eliminate the Benefits by first reducing or eliminating
any cash payments, then by reducing or eliminating any accelerated vesting of
any equity awards, and then by

 

9



--------------------------------------------------------------------------------

  reducing or eliminating any other Benefits, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the date of the transaction triggering the Excise Tax. The provisions of
this subsection 4.5 shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s right and entitlements to any
benefits or compensation.

 

  4.6.

Clawback. All payments made to Executive by the Company pursuant to this
Agreement, the Incentive Award Plan, the Executive Compensation Plan or any
other plan or agreement are subject to the terms of the Company’s recoupment,
clawback or similar policy as it may be in effect from time to time, as well as
any similar provisions of applicable law, any of which could in certain
circumstances require repayment or forfeiture of bonuses or awards or any shares
or other cash or property received with respect to the bonuses or awards
(including any value received from a disposition of the shares acquired upon
payment of the bonuses or equity awards). In addition, if following the
Executive’s Authorized Retirement, the Executive breaches the Executive’s
affirmation that he or she is retiring from full-time employment and commences
full-time employment at any time following the Severance Date, the Executive
shall be required to pay back to the Company the after-tax amount of the
Authorized Retirement Severance Benefit within 60 days following such breach.

 

5.

Beneficiaries; Successors and Assigns.

 

  5.1.

Payment in the Case of Death and Disability. In the event any amount or other
benefit is payable or deliverable pursuant to this Agreement following the
Executive’s death or Disability, payment and delivery shall be made to (a) in
the event of a Disability, to the Executive to the extent the Executive has the
capacity to receive amounts and other such benefits, or if the Executive is
deceased or lacks capacity, (b) to the trustee of a trust previously identified
by the Executive in a formal written directive to the Company, or (c) to the
executor of the Executive’s estate or the Executive’s custodian, as the case may
be.

 

  5.2.

Assignment. This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

  5.3.

Assumption. This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. Without limiting the generality of the
preceding sentence, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume and
expressly agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor or assignee, as applicable, which assumes
and agrees to perform this Agreement by operation of law or otherwise.

 

10



--------------------------------------------------------------------------------

6.

Arbitration. The Executive and the Company agree that any controversy arising
out of or relating to this Agreement, its enforcement or interpretation, or
because of an alleged breach, default, or misrepresentation in connection with
any of its provisions, or any other controversy arising out of Executive’s
employment, including, but not limited to, any state or federal statutory
claims, shall be submitted to arbitration in Orange County, California, before a
sole arbitrator (the “Arbitrator”) selected from the Judicial Arbitration and
Mediation Services, Inc., as the exclusive forum for the resolution of such
dispute; provided, however, that provisional injunctive relief may, but need
not, be sought by either party to this Agreement in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the Arbitrator. The arbitration shall be conducted in accordance
with the laws of the State of California. Final resolution of any dispute
through arbitration may include any remedy or relief which the Arbitrator deems
just and equitable, including any and all remedies provided by applicable state
or federal statutes. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based. Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction. The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this Agreement or Executive’s employment. The parties
agree that the Company shall be responsible for payment of the forum costs of
any arbitration hereunder, including the Arbitrator’s fee, but that each party
shall bear its own attorney’s fees and other expenses.

 

7.

Notices. Any notice provided for in this Agreement must be in writing and must
be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit with a reputable
overnight courier service.

If to the Company:

Attention: [Board of Directors] [Chief Executive Officer]

CareTrust REIT, Inc.

905 Calle Amanecer, Suite 300

San Clemente, CA 92673

If to the Executive:

to the address most recently on file in the payroll records

of the Company, or such other address as the Executive

may from time to time designate in writing and deliver to

the Company in accordance herewith.

 

11



--------------------------------------------------------------------------------

8.

Miscellaneous.

 

  8.1.

Number and Gender; Examples. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders. Where specific language is used to clarify by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates.

 

  8.2.

At-Will Employment. The parties agree that the Executive’s employment with the
Company constitutes “at-will” employment and may be terminated at any time, with
or without cause or notice, by the Company or the Executive. The Executive
understands and agrees that neither the Executive’s job performance nor
promotions, commendations, bonuses or the like (in each case, if any) from the
Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of the Executive’s
employment with the Company.

 

  8.3.

Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

 

  8.4.

Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of California without regard to principles of
conflict of laws.

 

  8.5.

Severability. If any provision of this Agreement or the application thereof is
held invalid, the invalidity shall not affect other provisions or applications
of this Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

 

  8.6.

Survival. This Agreement shall survive any Separation from Service by Executive
(including without limitation for Executive’s death or Disability), any Change
in Control of the Company, and any bankruptcy, dissolution, merger or other
disposition of the Company or its assets. If the Company is not the surviving
entity in any Change of Control transaction, the Company shall require the
successor to assume this Agreement in connection with any Change in Control.

 

  8.7.

Entire Agreement. This Agreement (and the other documents referred to herein)
embodies the entire agreement of the parties hereto respecting the matters
within its scope. This Agreement supersedes all prior and contemporaneous
agreements of the parties hereto that directly or indirectly bears upon the
subject matter hereof. Any prior negotiations, correspondence, agreements,
proposals or understandings relating to the subject matter hereof shall be
deemed to have been merged into this Agreement, and to the extent inconsistent
herewith, such negotiations, correspondence, agreements, proposals, or
understandings shall be deemed to be of no force or effect. There are no

 

12



--------------------------------------------------------------------------------

  representations, warranties, or agreements, whether express or implied, or
oral or written, with respect to the subject matter hereof, except as expressly
set forth herein. Notwithstanding anything above in this subsection 8.7 to the
contrary, and for purposes of clarity, any written equity award agreement
evidencing the terms and conditions of an equity award granted by the Company to
the Executive (as to such award only), as well as the Company’s rights under any
trade secret, confidentiality, inventions or similar agreement or policy, are
not integrated into this Agreement and shall continue in effect.

 

  8.8.

Modifications. This Agreement may not be amended, modified or changed (in whole
or in part), except by a formal, definitive written agreement which is executed
by both of the parties hereto; provided, however, that any such subsequent
agreement that would contract the Executive’s rights under this Agreement must
expressly refer to this Agreement in order for it to amend, modify or change (in
whole or in part) the Executive’s rights under this Agreement.

 

  8.9.

Waiver. No waiver of any breach of any term or provision of this Agreement shall
be construed to be, nor shall be, a waiver of any other breach of this
Agreement. No waiver shall be binding unless in writing and signed by the party
giving such waiver.

 

  8.10.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

 

  8.11.

Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. The Executive agrees and acknowledges that he or she has read and
understands this Agreement, is entering into it freely and voluntarily, and has
been advised to seek counsel prior to entering into this Agreement and has had
ample opportunity to do so.

 

  8.12.

Section 409A.

 

  8.12.1.

It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) (“Code Section 409A”)
so as not to subject the Executive to payment of any additional tax, penalty or
interest imposed under Code Section 409A. The provisions of this Agreement shall
be construed and interpreted to avoid the imputation of any such additional tax,
penalty or interest under Code Section 409A yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to the Executive.

 

13



--------------------------------------------------------------------------------

  8.12.2.

If the Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Executive’s Separation from
Service, the Executive shall not be entitled to any payment or benefit pursuant
to Section 2 until the earlier of (i) the date which is six (6) months after his
or her Separation from Service for any reason other than death, or (ii) the date
of the Executive’s death. The provisions of this subsection 8.12 shall only
apply if, and to the extent, required to avoid the imputation of any tax,
penalty or interest pursuant to Code Section 409A. Any amounts otherwise payable
to the Executive upon or in the six (6) month period following the Executive’s
Separation from Service that are not so paid by reason of this subsection 8.12
shall be paid (without interest) as soon as practicable (and in all events
within thirty (30) days) after the date that is six (6) months after the
Executive’s Separation from Service (or, if earlier, as soon as practicable, and
in all events within thirty (30) days, after the date of the Executive’s death).

 

  8.12.3.

To the extent that any benefits or reimbursements pursuant to this Agreement are
taxable to the Executive, any reimbursement payment due to the Executive
pursuant to this Agreement shall be paid to the Executive on or before the last
day of the Executive’s taxable year following the taxable year in which the
related expense was incurred. The benefits and reimbursements pursuant to this
Agreement are not subject to liquidation or exchange for another benefit and the
amount of such benefits and reimbursements that the Executive receives in one
taxable year shall not affect the amount of such benefits or reimbursements that
the Executive receives in any other taxable year. The Executive agrees to
promptly submit to the Company receipts and any other documentation reasonably
required to substantiate any such benefits and reimbursements in order to
facilitate the timely payment or reimbursement of the same.

[The remainder of this page has intentionally been left blank.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the Effective Date.

 

“COMPANY” CARETRUST REIT, INC., a Maryland corporation, for itself and its
several subsidiaries and affiliates By:  

 

Name:  

 

Title:  

 

“EXECUTIVE”

 

[NAME]

 

15